Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim status
Claims 1-26, 29, and 32 are pending
Claims 22-26 and 32 are withdrawn
Claims 1-21 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 1/21/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-25, drawn to a method for expanding DN Tregs.
Claims 26, 29, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Applicant’s election of the following species is acknowledged. 
Dual PI3K/mTOR inhibitor


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objection to the Specification
First, Tables 4 and 3 on p. 8 of the specification are objected to because they do not appear to be proceeded by Tables 1 and 2. In other words, there only appear to be two tables in the specification, and thus, these tables should be labelled as Table 1 and Table 2.
Second, Tables 4 and 3 on p. 8 of the specification are objection to because they do not conform to standards as “readable and reproducible for publication purposes” as set forth in MPEP §507 (see also 37 CFR 1.84(b)).  

Claim Objections
Claim 8 is objected to because of the following informalities: although claims are permitted to contain tables if necessary “where there is no practical way to define the invention” (see 37 CFR 1.58, Section IV and MPEP 2175.05(s)), in instant case Tables 1 and 2 (alias Tables 4 and 3 on p. 8 of the specification) appear to only refer to six K562-based artificial APC cell lines, which is a number of elements that is easily incorporated into the claim so as to make it complete and would not be considered an exceptional circumstance. 
Claim 19 is objected to because of the following informalities: it appears that instant claim refers to peripheral blood mononuclear cells and umbilical cord blood mononuclear cells by the abbreviations PMBCs and CMBCs, respectively. However, so as to make the claim complete, all abbreviations should be spelled out upon first use.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 2, 5, 8, 11, 15, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regard to claims 2, 8, and 11, instant claims recite the limitation "the APCs" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claims because Claim 1 is directed to “artificial antigen presenting cells (APCs)”, thereby rendering Claims 2, 8 and 11 incomplete. 
In regard to claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 5 recites the broad recitation of “inhibitory molecules”, and the claim also recites “such as PDL1, PDL2, B7H3, and B7H4”, which is the narrower statement of the limitation.
claim 8, instant claim recites the limitation "as set forth in Tables 1 and 2” in regard to specification.  There is insufficient antecedent basis for this limitation in the claim because here does not appear to be Tables 1 and 2 of the specification, thereby rendering Claim 8 incomplete.
In regard to claim 15, instant claim recites the limitation "and/or activating" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 does not recite an activating step, thereby rendering Claim 15 incomplete. 
In regard to claim 18, instant claim recites the limitation "wherein the population is depleted of non-DN Tregs cells after culturing" in regard to Claim 15.  There is insufficient antecedent basis for this limitation in the claim because Claim 15 is directed to “depleting the population of non-DN Tregs cells prior to culturing”, thereby rendering Claim 18 incomplete. 
In regard to claim 21, instant claim recites the limitation "wherein the inhibitor" in regard to Claim 20.  There is insufficient antecedent basis for this limitation in the claim because Claim 20 is directed to “at least one inhibitor”, thereby rendering Claim 21 indefinite as to which inhibitor it refers. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014).

With respect to claim 1, Cooper teaches method for expanding CD4-CD8- double negative (DN) Tregs regulatory T cells from a population of cells comprising delta gamma DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells (Abstract, col 2, Summary of the Invention, see Claim 1 of Cooper). 
Specifically, Cooper teaches the Tregs are from human PBMCs and umbilical cord blood cells (Example 1, col 30, 2nd para.), and are cultured with aAPCs to expand the CD4-CD8- DN Tregs (Example 1, col 27, 2nd para to bottom).
In regard to claim 8, cooper teaches the aAPCs are K562-based (Example 1, col 24).
In regard to claims 15-17, Cooper teaches depleting the NK population of non-DN Tregs prior to culturing based on the negative selection of the cell surface marker CD56.
In regard to claim 19, as stated supra, Cooper teaches the population comprises PBMCs and umbilical cord blood mononuclear cells (Example 1, col 24, last para., col 25, last para., col 30, 2nd para.).
 Accordingly, Cooper anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al., (Mol Ther, 2007, 15:818-824).

-CD8- regulatory T cells from a population of cells comprising DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells (i.e., lentiviral transduced DC).
In regard to claims 15-17, Thomson teaches depleting the population of non-DN Tregs based on the positive selection of cell surface markers of CD4 and CD8 (p. 823, Isolation of DN and CD8+ T cells).
However, Thomson is silent with respect to a method of expanding human DN Tregs.
	Nevertheless, Thomson teaches that similar to mice, human DN Tregs are only 1-5% of T cells, and that DN Tregs have clinical importance in regard to human disease (p.  818, Introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method of expand mouse DN Tregs as taught by Thomson, and substitute human DN Tregs with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Thomson explicitly suggests substituting human DN Tregs (p. 822, Discussion, 2nd para.). Furthermore, since Thomson teaches the percentage of human DN Tregs is also low, this population of cells would need to be expanded before clinical applications. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.




Claims 2-4, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014)

As stated supra, Cooper teaches method for expanding CD4-CD8- double negative (DN) Tregs from a population of cells comprising delta gamma DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells.
In regard to claim 2, Cooper teaches the aAPC are loaded and/or modified to express anti-CD3 antibodies (col 3, 3rd & 6th para., col 34, Example 5, last para.).
Furthermore, in regard to claim 2, Cooper teaches the aAPCs express cell surface adhesion molecules (col 16, Section 3). 
However, Cooper is silent to a preferred embodiment of an APC displaying anti-CD3 antibodies and expressing surface adhesion molecules.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to expand CD4-CD8- DN Tregs  with aAPCs displaying anti-CD3 antibodies and expressing a cell surface adhesion molecule because each of the individual elements of the instant claims are independently presented by Cooper as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in cell therapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one -CD8- DN Tregs.  It would be therefore predictably obvious to use a combination of these elements in said method. 
In regard to claim 3, as stated supra, Cooper teaches the aAPCs express cell surface adhesion molecules such as CD54 (alias ICAM-1) or CD58 (alias LFA-3) (col 16, Section 3). 
In regard to claim 4, Cooper teaches the aAPCs further express a co-stimulatory molecule such as CD86 (col 16, Section 3, see Example 1, col 25, 2nd para.).
In regard to claim 7, Cooper teaches the APCs further express membrane bound IL-15 (Example 1, col 25, 2nd para.)
In regard to claim 9, Cooper teaches the culturing step is in the present of IL-2 (Example 1, col 24, last para., col 25, 1st & 2nd para, see claim 1 of Cooper).
In regard to claim 10, Cooper teaches the culturing step is in the presence of IL-15 (col 13, 1st para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014), in view of He et al. (Acta Pharm Sin, 2005, 26:462-468) and Kleir et al., (J Immuno, 2005, 175:7372-7379).

As stated supra, Cooper teaches method for expanding CD4-CD8- double negative (DN) Tregs from a population of cells comprising delta gamma DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells.
Nevertheless in regard to claim 5, Cooper does not teach the expression of PD-L1 nor that it is expressed in parental K562-based aAPCs.
In regard to claim 5, He evidences that PD-L1 does not appear to be expressed in K562 cells (p. 465, Fig. 3, p. 466, Fig. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for expanding CD4-CD8- double negative (DN) Tregs as taught by Cooper and specifically used K562-based aAPCs that did not express PD-L1 with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Keir, who teaches the loss of PD-1 (the receptor of PD-L1) expands the DN Treg population in an antigen specific system (p. 8, Results, last para. see Fig. 7B). Thus, it would have been obvious to expose the DN Tregs to aAPCs that do NOT express PD-L1.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014), in view of Riley et al., (US2014/0212446, filed 4/08/2014).

As stated supra, Cooper teaches method for expanding CD4-CD8- double negative (DN) Tregs from a population of cells comprising delta gamma DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells.
However, although Cooper teaches the aAPC are modified to express chemokines, they are silent with respect to the aAPC further expressing MIP-1a.
Riley et al., (US2014/0212446) teaches a method for expanding Tregs comprising K562-based aAPCs.
In regard to claim 6, Riley teaches the aAPC are modified to express MIP-1a [0163].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for expanding CD4-CD8- double negative (DN) Tregs with modified aAPCs as taught by Cooper and combine aAPCs that further express MIP-1a as taught by Riley with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by as taught by Cooper, because MIP-1a binding to its receptor CCR5 improves pro-inflammatory responses, as desired for cell-based immunotherapies (col 28, 1st para, lines 12-20).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014), in view of Zhang et al., (WO2007/056854, filed 11/20/2006, see IDS filed 1/16/2019).

As stated supra, Cooper teaches method for expanding CD4-CD8- double negative (DN) Tregs from a population of cells comprising delta gamma DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells.
However, although Cooper teaches the activating the T cell population with anti-CD3 antibodies and that aAPC propagate “activated” delta gamma DN Tregs (col 27, lines 25-28), they are silent with respect to the steps of sequential activation with a bound and soluble forms of anti-CD3 antibodies prior to culturing with the aAPCs.
In regard to claims 11-14, Zhang teaches activating DN Tregs with anti-CD3 antibodies, wherein the activating is sequentially with anti-CD3 antibodies attached to a surface, followed by activation with soluble anti-CD3 antibodies (p. 13, Example 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for expanding CD4-CD8- double negative (DN) Tregs as taught by Cooper and combine the steps of sequential stimulation with a bound and soluble forms of anti-CD3 antibodies as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by as taught by Zhang because the sequential TCR stimulation by the anti-CD3 antibodies significantly increased the growth rate of DN Tregs (p. 14, last para., Fig. 6).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014), in view of Riley et al., (US2014/0212446).

As stated supra, Cooper teaches method for expanding CD4-CD8- double negative (DN) Tregs from a population of cells comprising delta gamma DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells.
However, Cooper silent with depleting the population of non-DN Tregs after culturing the population with aAPCs.
Riley et al., (US2014/0212446) teaches a method for expanding Tregs comprising K562-based aAPCs.
In regard to claim 18, Riley teaches that flow based selection of desired T cell markers after culturing the T cells with aAPCs ([0044], see Fig. 12E-F). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for expanding CD4-CD8- double negative (DN) Tregs as taught by Cooper and combine the steps of depleting the population of non-desired Tregs by positive selection after culturing the population with aAPCs as taught by Riley with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by as taught by Riley in order to determine how ex vivo expansion affects the total number specific T cells [0268].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014), in view of Efimova et al., (BMC Immun, 2009, 10:1-13).

As stated supra, Cooper teaches method for expanding CD4-CD8- double negative (DN) Tregs from a population of cells comprising delta gamma DN Tregs, comprising culturing the population of cells with artificial antigen presenting cells.
However, although Cooper et al. teaches the expanded DN Tregs can be used for anti-tumor therapy (Abstract), they silent with respect to further comprising incubating the expanded DN Tregs with PI3K/mTOR inhibitors.
In regard to claim 20, Efimova teaches treating Tregs with PI3K/mTOR inhibitors (Abstract, p. 6, Fig. 3).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for expanding DN Tregs for therapeutic purposes as taught by Cooper and combine the steps of incubating the Tregs with PI3K/mTOR inhibitors as taught by Efimova with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Efimova because treatment of Tregs with PI3K/mTOR inhibitors markedly suppressed granzyme B expression, which reduces suppression of bystander T and B cells and improves anti-tumor immunity (Abstract).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., (US 9,907,820, patented 3/06/208, filed 10/24/2014), in view of Efimova et al., (BMC Immun, 2009, 10:1-13), as applied to claims 1 and 20, in further view of Knight et al., (ACS Med Chem, 2010, 1:39-43).

As stated supra, Cooper and Efimova suggest method for expanding DN Tregs followed by treatment with PI3K/mTOR inhibitors.
However, although Cooper et al. are silent with respect to a dual PI3K/mTOR inhibitor.
In regard to claim 21, Knight teaches a dual PI3K/mTOR inhibitor (Abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for expanding DN Tregs followed by treatment with PI3K/mTOR inhibitors a suggested by Cooper in view of Efimova and substitute the two PI3K/mTOR inhibitors with a dual PI3K/mTOR inhibitor as taught by Knight with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by as taught by Knight because the dual PI3K/mTOR inhibitor is highly potent with picomolar affinity and safe in vivo (Abstract, p. 42, last para., see Table 6).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following: Forte et al., (US2014/0044687) teaches a method for expanding DN Tregs.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/Examiner, Art Unit 1633